PER CURIAM:
Emmett Madison Graham, Jr., petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). He seeks an order from this court directing the district court to act. We find there has been no undue delay in the district court. Accordingly, although we grant leave to proceed in forma pauperis, and grant Graham’s motion to amend his petition, we deny the mandamus petition. We *301dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.